Citation Nr: 0708226	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 1151 
for below the knee amputation of the right foot and partial 
amputation of the left foot.
 
2.  Entitlement to service connection for below the knee 
amputation of the right foot and partial amputation of the 
left foot, as secondary to service-connected post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for below 
the knee amputation of the right foot and partial amputation 
of the left foot, as secondary to service-connected PTSD and 
denied compensation pursuant to 38 U.S.C.A. 1151 for below 
the knee amputation of the right foot and partial amputation 
of the left foot.  

The Board notes that the RO had previously issued a rating 
decision in March 2000 which, in pertinent part, denied 
service connection for loss of feet (claimed as secondary to 
post-traumatic stress disorder) on the basis that the claim 
was "not well-grounded".  However, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002)), which, in part, eliminated the concept of a 
well-grounded claim.  The RO sent a VCAA notice to the 
veteran in April 2001, and readjudicated his claim on a de 
novo basis, in the July 2002 rating decision, along with the 
veteran's August 2000 amendment to include compensation 
pursuant to 38 U.S.C.A. 1151 for the same disability.

In February 2004, the veteran appointed the American Legion 
as his new representative, to replace Vietnam Veterans of 
America.  The Board recognizes the change in representation.  
See 38 C.F.R. § 20.1304 (2006).

In September 2004, the veteran and his brother testified 
during a hearing before RO personnel: a transcript of that 
hearing is associated with the claims file.  

The Board's decision on the claim for entitlement to 
compensation pursuant to 38  U.S.C.A. § 1151 for below the 
knee amputation of the right foot and partial amputation of 
the left foot is set forth below.  The claim for service 
connection for below the knee amputation of the right foot 
and partial amputation of the left foot, as secondary to 
service-connected PTSD is addressed in the remand following 
the order.  This matter is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

The veteran's below the knee amputation of the right foot and 
partial amputation of the left foot was not the result of VA 
hospital care, medical or surgical treatment, or an 
examination; nor was it the result of negligence or any 
instance of fault by VA.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for below the knee amputation of the right 
foot and partial amputation of the left foot are not met. 38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

As noted, the RO readjudicated the veteran's claims based 
upon the VCAA in July 2002.  In April 2001 the RO sent the 
veteran a letter notifying him of the readjudication based 
upon the VCAA.  The veteran was told of what was required to 
substantiate his claim for service connection and of his and 
VA's respective duties, and was asked to submit evidence 
and/or information to the RO.  The RO informed the veteran 
that VA would request private treatment records if the 
veteran completed a release form; and would obtain medical 
records from a VA facility if the veteran provided the 
location and dates of treatment.  The letter also advised the 
veteran of the evidence previously obtained and currently 
associated with the claims file.  He was requested to submit 
information describing additional evidence or the evidence 
itself to the RO.  Accordingly, the Board finds RO's April 
2001 notice letter meets the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

Although the April 2001 VCAA notice letter failed to inform 
the veteran of the evidence necessary to substantiate a claim 
for compensation pursuant to 38 U.S.C.A. 1151, the Board 
finds that the veteran has not been prejudiced.  In this 
regard, subsequent to the notice letter, the veteran was 
fully notified of the evidence needed to substantiate his 
claim and he has acted on that knowledge.  In his August 2000 
claim, the veteran attempts to link his bilateral foot 
amputations (as discussed in detail below) to his seeking 
treatment for an eye condition in July 1992 at the Brooklyn 
VA medical center (VAMC).  See also September 2000 letter 
from the veteran's previous representative.  Also, in the 
veteran's August 2000 claim and a May 2001 statement, he 
contends that after seeking VA treatment for an eye 
condition, he received a 1992 letter from the Brooklyn VAMC 
stating that he was not entitled to VA medical benefits and 
threatened him with police action if he were to return.  He 
was too scared to seek subsequent VA medical care, so he lost 
his feet.  See also March 2003 notice of disagreement and 
September 2004 hearing testimony.  Moreover, the Board notes 
that the veteran's representative responded in a January 2007 
written brief presentation that essentially, due to an 
administrative error on the veteran's service discharge 
papers, the veteran was denied future medical care in a VA 
hospital after been seen for an eye condition and was issued 
a letter threatening him with arrest, such that the veteran 
was frightened into avoiding future treatment, which more 
likely than not caused the veteran's current loss of his 
feet.  The Board finds that these statements demonstrate the 
veteran's affirmative understanding, i.e., showing that he 
had actual knowledge of what was necessary to substantiate 
his claim.  Thus, the purpose of the notice, to ensure that 
the veteran, as the claimant, had the opportunity to 
participate meaningfully in the adjudication process, was not 
frustrated since he had actual knowledge of what was 
necessary to substantiate his claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Short Bear v. Nicholson, 19 Vet. 
App. 341, 344 (2005); Mayfield v. Nicholson, 19 Vet. App. 
103, 121, rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); see also Velez v. West, 11 Vet. App. 148, 157 
(1998) (holding that actual knowledge by the veteran cures 
defect in notice).

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  All available service medical records as well 
as VA and private medical records have been obtained and 
associated with the claims file.  In the veteran's 
representative's January 2007 brief presentation, he argues 
that the claim should be remanded for the RO to make 
additional attempts to locate the missing 1992 letter from 
the Brooklyn VAMC that allegedly stated that the veteran 
would be arrested if he returned to the medical center.  In 
this case, the RO has made all reasonable efforts to obtain 
outstanding records from the Brooklyn VAMC.  In this regard, 
in response to RO requests in September 1998 and September 
2004, the Brooklyn VAMC responded in November 1998 and 
October 2004 with duplicate copies of records, stating that 
these were all the records they were able to locate from July 
1992 and they would continue to search their archives for 
earlier records; however no additional records have been 
forthcoming.  Moreover, even though the representative 
contends that the missing July 1992 letter would provide 
compelling evidence in support of the 1151 claim, there is no 
suggestion in the record as to how it would be pertinent to 
the issue currently on appeal.  Therefore, the Board 
therefore finds that further development in the form of a 
remand to obtain such record is not in order at this time.  
See Brock v. Brown, 10 Vet. App. 155, 161 (1997) (VA is not 
obligated to obtain records that are not pertinent to a 
claim); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (VA's duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information that could possibly support a claim).

The Board also notes that the veteran has not been provided 
notice that a disability rating or an effective date for the 
award of benefits will be assigned if the benefit sought is 
awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the denial of the veteran's 
claim, any question as to a disability rating or an effective 
date is moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice on these 
elements of his claim.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Analysis

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
received in August 2000. For claims filed on or after October 
1, 1997, compensation under 38 U.S.C.A. § 1151 shall be 
awarded for a qualifying additional disability as caused by 
improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.  A determination of the additional 
disability includes consideration of pathology prior to, 
during, and after VA treatment.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361.

Although claims for 38 U.S.C.A. section 1151 benefits are not 
based upon actual service connection, there are similarities 
in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. section 1151 benefits must  
be supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Current 
applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2006). 

38 C.F.R. section 3.361(c) states that claims based on 
additional disability or death due to hospital care, medical 
or surgical treatment, or examination must meet the causation  
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required. To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent. 38 C.F.R. § 3.361(d)(1). 

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was  
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered  
by the Secretary, and the proximate cause of the disability  
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not  
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005). 

The veteran contends that he has additional disability of 
bilateral foot amputations as a result of seeking treatment 
for an eye condition at the Brooklyn VAMC in July 1992.   
When he sought treatment for his eye condition in July 1992, 
he completed the required admission paperwork with his 
correct social security number, but his service separation 
papers showed an incorrect social security number.  He 
contends that after seeking treatment for his eye, he 
received a 1992 letter from the Brooklyn VAMC, stating that 
the veteran was never in the military (based on an 
administrative error on his service records listing an 
incorrect digit in his social security number) and that he 
would be arrested if he returned for any additional VA 
medical care.  He contends that he was too fearful to 
confront anyone about the VA letter and shunned the VA 
hospitals out of fear of being arrested, and thus he was 
frightened into avoiding treatment for serious frostbite in 
January 1996 which resulted in below the knee amputation of 
the right foot and partial amputation of the left foot.

A July 21, 1992 Brooklyn VAMC outpatient record reflects that 
the veteran was seen with complaints of seeing flashes in his 
left eye for two weeks, redness and being bloodshot.  He 
stated that he was told it might be glaucoma.  On intake 
examination, a nurse noted that the veteran was negative for 
diabetes and hypertension, but positive for alcohol abuse.  
He appeared drunk and he stated that he drank one gallon of 
vodka straight each day.  The assessment was alteration in 
visual acuity.  The veteran was then examined by a physician 
who noted the veteran's same complaints of flashes in his 
peripheral vision on and off about a year, status post head 
trauma two years ago.  It was noted that the veteran was 
referred to ophthalmology to rule out retinal disease.
 
The July 1992 VA application for medical benefits, signed by 
the veteran, reflects a social security number with one 
different digit from that on the veteran's DD214.  However, 
the other information, to include his service number and 
entry and separation dates in service is exactly the same as 
those on his DD214.  

There is no 1992 letter from the VA associated with the 
claims filed advising the veteran that he was determined to 
be ineligible for VA medical care or informing him that if he 
sought medical care at the Brooklyn VAMC in the future he 
would be arrested.  Moreover, there is no indication on the 
veteran's July 1992 VA application for medical benefits that 
he was found to be ineligible for VA medical care nor is 
there any record reflecting that payment for services was 
billed to the veteran for treatment from July 1992  

A February 28, 1996 Peninsula Hospital emergency room record 
reflects that the veteran was brought in by ambulance after 
being found on the street, disoriented, with known alcohol 
abuse, complaining of pain to his feet and a history of 
frostbite since January.  It was noted that the veteran was 
homeless and had refused to come to the hospital sooner.  On 
examination, both feet were bilaterally wet, malodorous with 
gangrenous and bilateral discharge.  He was admitted to the 
hospital and underwent right below the knee amputation and 
metatarsal amputation of the left foot in March 1996.  The 
preoperative diagnosis was gangrene of the right and left 
feet secondary to frostbite.  At the beginning of April 1996 
he was discharged to the Peninsula General Nursing Home.     

A November 1998 letter from the Brooklyn VA medical records 
department stated that they were unable to locate additional 
records from 1992.  An additional search for records by the 
Brooklyn VAMC in October 2004 produced duplicate results of 
those records already associated with the claims file. 

Given the evidence as outlined above, the Board finds that 
the veteran's claim lies beyond the ambit of 38 U.S.C.A. § 
1151, therefore compensation is not warranted.  
In this regard, the evidence of record does not demonstrate 
that the veteran was undergoing hospital care, medical or 
surgical treatment, or examination by a VA employee or at a 
VA facility at the time the additional disability was 
incurred.  
Although the veteran underwent bilateral foot amputations in 
March 1996 at Peninsula Hospital Center, it was not caused by 
or the result of hospital care, medical or surgical 
treatment, or examination furnished by VA.  Rather, the 
evidence shows these disabilities were due to frostbite from 
the veteran's prolonged exposure to the cold from being 
homeless, which then caused gangrene of the right and left 
feet requiring bilateral foot amputations as reflected in the 
February and March 1996 Peninsula Hospital Center medical 
records and the veteran's own statements.   

Additionally, assuming, without deciding, that everything the 
veteran alleges about a 1992 letter from the Brooklyn VAMC is 
true, he still has not stated a claim upon which relief is 
provided under 38 U.S.C.A. § 1151.  In this regard, as 
alleged by the veteran and his representative, the 1992 
letter does not provide evidence that the veteran's 
additional disabilities were actually caused by hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  

It is unfortunate that the veteran has endured such serious 
conditions; however, the  Board must find that entitlement to 
compensation under 38 U.S.C.A. § 1151 for below the knee 
amputation of the right foot and partial amputation of the 
left foot is not warranted.  None of the evidence indicates 
that the veteran's bilateral foot amputations were caused by 
treatment for an eye condition on July 21, 1992 at the 
Brooklyn VAMC.  Significantly, there is no indication in the 
competent evidence of record that such conditions were caused 
by VA medical treatment, or by any carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part, or by some unforeseeable event during 
VA medical treatment.  
See Loving v. Nicholson, 19 Vet. App. 96, 100 (2005) (which 
states that "[s]ection 1151 requires proof of causation in 
fact; that is, in order to be compensable under section 1151, 
a veteran's additional disability must have actually been 
caused by hospital care, medical or surgical treatment, or 
medical examination furnished by a VA employee or in a VA 
facility.").  

For the reasons stated, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for below the knee amputation of the right foot and partial 
amputation of the left foot; hence, the benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. 1151 for 
below the knee amputation of the right foot and partial 
amputation of the left foot is denied.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all action needed to fairly adjudicate the claim for service 
connection for below the knee amputation of the right foot 
and partial amputation of the left foot, as secondary to PTSD 
has not been accomplished.

Initially, the Board notes, that in April 2001, the veteran 
was provided with correspondence pertaining to the 
requirements of VCAA and VA's duty to assist. While the 
correspondence addressed the general requirements of VA's 
duty to assist the veteran, the requirements necessary to 
establish compensation under 38 C.F.R. § 3.310 were not 
addressed.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
what type of information and evidence was needed to establish 
a disability rating or effective date for the disabilities on 
appeal, in the event that the claim is granted.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The veteran and his representative have continuously asserted 
that the veteran's service-connected PTSD resulted in his 
homelessness, which then resulted in the veteran's frostbite 
and eventual below the knee amputation of the right foot and 
partial amputation of the left foot in March 1996.  The 
veteran maintains that he has experienced symptoms of PTSD 
since his discharge from service.  His brother has submitted 
statements and testified in support of the veteran's 
contentions.  In a May 1998 VA PTSD examination report, the 
examiner diagnosed the veteran with PTSD and opined that he 
had been suffering with PTSD for a very long time.  A May 
2000 VA PTSD examination report indicated that the veteran's 
chronic alcoholism and homeless problems appeared to be 
secondary to his chronic PTSD problems.  Given this medical 
evidence, the Board finds that the veteran had PTSD due to 
combat service prior to his 1996 amputation of the foot.  In 
a January 2007 brief presentation, the veteran's 
representative argues that a VA examination is warranted to 
obtain a medical opinion as to the relationship between the 
veteran's service-connected PTSD and bilateral foot 
amputations.  

The Board notes that the agency of original jurisdiction 
granted service connection for PTSD, effective from January 
1998.  It is the Board's opinion, however, that the evidence 
supports that the veteran had PTSD prior to 1996, the date of 
the amputations.  Whereas, the effective date assigned for 
PTSD was properly based on the date of receipt of the claim, 
there is no provision of law which provides that a disability 
which was due to service and causes an additional disability 
cannot be service-connected.  Therefore, the Board will 
develop this case as stated below.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Provide the veteran with 
correspondence that specifically 
addresses the information and evidence 
necessary to establish entitlement to 
compensation under 38 C.F.R. § 3.310 
(2006).  The corrective VCAA notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson.

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA PTSD 
examination, by a psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.

The psychiatrist is asked to opine 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's below the knee amputation of 
the right foot and partial amputation of 
the left foot is proximately due to or 
the result of his service-connected PTSD.  
The psychiatrist is requested to 
specifically address 1) whether his 
service-connected PTSD either caused or 
otherwise contributed to him becoming 
homeless; and 2) whether his PTSD 
affected his ability to go into a 
shelter, find shelter or come out of the 
cold and 3) whether his PTSD prevented 
him from seeking treatment once his feet 
were frostbitten.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  If an opinion can not be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority. If the benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


